 
 
II 
112th CONGRESS 2d Session 
S. 2434 
IN THE SENATE OF THE UNITED STATES 
 
April 26, 2012 
Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To extend the temporary suspension of duty on magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) and magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) coated with stearic acid. 
 
 
1.Magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) and magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) coated with stearic acid 
(a)In generalHeading 9902.05.32 of the Harmonized Tariff Schedule of the United States (relating to magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) and magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) coated with stearic acid) is amended by striking the date in the effective period column and inserting 12/31/2015. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
